Title: The American Commissioners to American Prisoners in England, [19] September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: American Prisoners in England


<Passy, September [19], 1778: We have not written you for a long time but have been engaged in negotiating a cartel of exchange, and have assurances from England that an exchange will take place. The government of this kingdom has provided a passport for the purpose. We now sincerely hope you will obtain your liberty. Since we do not have an equal number to exchange, those among you in captivity longest will be considered first. So long as the British government refused an exchange, we did not discourage the escape efforts of our countrymen and provided them with small sums of money. However such escapes at the present time could undermine British commitment to the cartel. We now have permission to make use of French prisons for British captives. Keep us informed on the precise conditions of your captivity so we may enforce the same provisions here.>
